COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
IN RE:                                                              No. 08-16-00299-CV
                                                  §
C & C ROAD CONSTRUCTION, INC.,                                 AN ORIGINAL PROCEEDING
                                                  §
RELATOR                                                               IN MANDAMUS
                                                  §

                                                  §

                                  MEMORANDUM OPINION

         Relator, C & C Road Construction, Inc., has filed a mandamus petition asking that we

issue the writ of mandamus against the Honorable Angie Juarez Barill, Judge of the 346th

District Court of El Paso County, Texas, ordering Respondent to vacate an order striking

Relator’s supplemental answer. The Court previously granted Relator’s motion requesting a stay

of proceedings in Saab Site Contractors, L.P. v. C & C Road Construction, Inc. (cause number

2014DCV2963), pending our resolution of this original proceeding. The petition for writ of

mandamus is denied.

         To be entitled to mandamus relief, a relator generally must meet two requirements. First,

the relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 136. Based on the record before us, we

conclude that Relator has failed to establish it is entitled to mandamus relief. Accordingly, we
lift the stay previously imposed in this cause, and we deny the petition for writ of mandamus.



January 6, 2017
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                              -2-